                                                                            FIL2E/2D
                                                                                   021
                              UNITED STATES DISTRICT COURT
                                                                                 5/1
                                                                                        . BRUTO    N
                              NORTHERN DISTRICT OF ILLINOIS                   THOMA.SDG
                                                                                      IS T R IC T COURT
                                                                           CLERK, U.S
                                    EASTERN DIVISION


UNITED STATES OF AMERICA                             )
                                                     )   21 CR 275
     v.                                              )
                                                     )
SUPPRESSED                                           )



                  MOTION TO UNSEAL ARREST WARRANT,
           CRIMINAL COMPLAINT, SUPPORTING AFFIDAVIT, AND CASE


                  Now comes the UNITED STATES OF AMERICA by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and states as follows in support of its

Motion to Unseal the Arrest Warrant, Criminal Complaint, Supporting Affidavit, and Case in the

instant matter:

                  On April 29, 2021, United States Magistrate Judge Finnegan issued an Order

sealing the arrest warrant, complaint, and supporting affidavit in the instant matter. The Federal

Bureau of Investigation is seeking the public’s assistance in locating the Defendant. As knowledge

of the facts in the affidavit supporting the complaint will no longer jeopardize the integrity of the

ongoing federal fugitive investigation, the Government respectfully requests that the arrest




                                                 1
warrant, criminal complaint, supporting affidavit, and case be unsealed.

                                                    Respectfully submitted,

                                                    JOHN R. LAUSCH, JR.
                                                    United States Attorney


                                                    By: /s/ M. David Habich
                                                    _________________________________
                                                    M. DAVID HABICH
                                                    Special Assistant United States Attorney
                                                    312-829-3095

Date: May 12, 2021




                                                2
